                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


RICHARD LEE DAVIS
                                                                       CIVIL ACTION

VERSUS
                                                                       19-558-SDD-RLB

DARRELVANNOY, ET AL.

                                          RULING

        The Court has carefully considered the Complaint filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated October 21, 2019, to which an

objection3 was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, the Court declines to exercise supplemental jurisdiction over any

potential state law claims and this action is hereby DISMISSED, with prejudice, for failure

to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.

        Signed in Baton Rouge, Louisiana on November 5, 2019.




                                      (^^d^^C-XC^c.
                                      CHIEF JUD@6 SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA

1 Rec. Doc. 1.
2 Rec. Doc. 7.
3 Rec. Doc. 9.
